Citation Nr: 1444161	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

3.  Entitlement to an evaluation in excess of 10 percent for tinea versicolor, prior to March 27, 2008.

4.  Entitlement to an evaluation in excess of 30 percent for tinea versicolor, since March 27, 2008.

5.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with limitation of motion.

6.  Entitlement to an evaluation in excess of 10 percent for left knee instability, prior to April 15, 2013.

7.  Entitlement to an evaluation in excess of 20 percent for left knee instability, since April 15, 2013.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1972 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA); this decision was in part a reconsideration of a July 2007 rating decision denying increased evaluations for the skin and left knee disabilities.

When these claims were previously before the Board, they were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  All requested actions have been taken, and the case is returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, the RO granted an increased 30 percent evaluation for tinea versicolor, effective March 27, 2008, and an increased 20 percent evaluation for left knee instability, effective April 15, 2013.  Neither award represents the maximum possible benefit for the respective disability, and the Veteran has indicated his intent to proceed with his appeals with regard to all stages of evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has several times reported being laid off and having trouble with employment due to his service-connected disabilities.  A claim for TDIU is therefore inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran may not be presumed exposed to herbicides in service, and is not factually shown to have been so exposed.

2.  Neither diabetes mellitus, type II, nor CAD were first manifested during active military service or for many years afterwards; the evidence of record is against a finding that either condition is related to service or a service-connected disability.

3.  Prior to March 27, 2008, tinea versicolor was manifested by no worse than involvement of 20 to 40 percent of the entire body, without use of corticosteroids or other immunosuppressive drugs.

4.  Since March 27, 2008, tinea versicolor has been well controlled by medication, and manifested by active involvement of less than 20 percent of the entire body, without use of corticosteroids or other immunosuppressive drugs.

5.  Prior to April 15, 2013, left knee degenerative joint disease was manifested by radiographically shown degenerative changes, pain, and mildly limited motion in multiple planes.

6.  Effective April 15, 2013, left knee degenerative joint disease has been manifested by loss of 20 degrees of extension, with flexion to 105 degrees.

7.  Prior to April 15, 2013, left knee instability was manifested by no worse than mild or slight impairment.

8.  Since April 15, 2013, left knee instability has been manifested by no worse than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection of CAD are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for an increased 30 percent evaluation, but no higher, for tinea versicolor prior to March 27, 2008, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

4.  The criteria for an evaluation in excess of 30 percent for tinea versicolor, since March 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

5.  The criteria for an increased, 30 percent evaluation, but no higher, for left knee degenerative joint disease with limitation of motion are met effective April 15, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2013).

6.  The criteria for an evaluation in excess of 10 percent for left knee instability, prior to April 15, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

7.  The criteria for an evaluation in excess of 20 percent for left knee instability, since April 15, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2006, March 2008, July 2010, and February 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the May 2013 SSOC did not address the evaluation of left knee instability; this was, however, the subject of a May 2013 rating decision issued the same day granting an increased, 20 percent evaluation effective April 15, 2013.  This decision had the same effect as an SSOC, providing notice to the Veteran of the applicable law and regulations, and the impact of the current evidence of record on the claim.  The Veteran is not prejudiced by proceeding at this time.

The Veteran's service treatment and personnel records, VA medical treatment records, and some private treatment records have been obtained; the Veteran has submitted a copy of a private record from October 2008 but otherwise states that all treatment has been at VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; the examiners made all necessary clinical findings to permit application of the appropriate rating criteria.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   No examinations have been provided with regard to diabetes or CAD.  While there is a current disability, there has been presented no evidence, however, slight, which raises a possibility of a nexus between such and service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Both diabetes mellitus and CAD are listed chronic disabilities, with a presumptive period of one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

A second presumption, for Veteran's exposed to herbicides in service, also applies to diabetes mellitus, type II, and CAD.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If either condition is manifested to a compensable degree at any time after exposure, a nexus between current disability and the in-service exposure is presumed.  Herbicide exposure may be established by presumption, or through a factual showing.  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Under none of the theories of entitlement raised by the Veteran is service connection for diabetes mellitus or CAD warranted.  Review of the service treatment records shows no manifestation of either condition on active duty; the Veteran was not treated for cardiac complaints, elevated blood sugars, or any symptomatology associated with either condition.  Further, he does not allege that either was first manifested during active duty.  Direct service connection is not warranted.

He has alleged that CAD is related to medication taken for his service-connected skin disorder, but he has offered no support for his bare allegation.  At a November 2009 hearing before a Decision Review Officer (DRO) at the RO, he in fact denied that any medical professional had ever told him that there was a possible association between his heart problems and the skin condition.  It is solely his opinion that such a relationship exists, and the veteran is not competent to opine on the etiology in this instance.  He is not reporting a directly observed cause and effect relationship, but is instead applying logic and reasoning, steeped in medical knowledge he simply does not possess, to draw a conclusion.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Secondary service connection is not warranted.

The sole remaining theory, presumptive service connection, fails on two points.  First, for service connection to be presumed for a chronic disease, generally, such must be manifested to a compensable degree within one year of service.  Both diabetes and CAD were first manifested many years after service.  The first indications of either reflected in post-service treatment records are in 2007, more than 30 years after service.  The Board notes that the Veteran does not allege that either condition arose soon after separation. 

Second, the evidence fails to establish that the Veteran was exposed to herbicides in service.  The evidence does not show, and he does not allege, any duty or even transient physical presence in Korea or in Vietnam at any time during his service, and so the Veteran may not be presumed to have been exposed.  38 C.F.R. § 3.307(a)(6)(iii-iv).

He argues instead that he was actually exposed to herbicides while stationed at the Korat Royal Thai Air Force base (RTAFB).  VA and the service department have acknowledged that while widespread spraying of herbicides did not take place at the RTAFBs, there is evidence that such were used in limited amounts along the perimeters of the bases for control of vegetation, for security purposes.  VA Adjudications Procedure Manual, M21-1MR, IV.ii.2.C.10.  For those Veterans whose duties took them to the perimeter of the bases, exposure can be established.

However, the Veteran has not reported that he had duties on the perimeter, despite being repeatedly asked to confirm such.  Instead, he merely alleges generally that he was exposed based on his presence at the bases.  This is not sufficient.  As is noted, use of herbicides at Korat and other RTAFBs was quite limited, and was restricted to a small area for limited purposes.  The record also does not indicate that the Veteran's duties as a weapons mechanic/aircraft armaments system specialist took him to the perimeter on a regular, or even intermittent basis.  The Veteran has not alleged so, and he has not responded to requests for information which might help show he did so.  Herbicide exposure is therefore not established, and no nexus to service based on such exposure can be shown.  Presumptive service connection is not warranted.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Tinea Versicolor

The Board notes initially that during the pendency of the Veteran's claim, the criteria for evaluation of skin conditions were amended, effective October 23, 2008.  The amendments apply only to claims filed on or after that date.  As the claim which is the subject of this appeal was filed in June 2006, the older criteria apply. 73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  This is, however, a distinction without a difference, as the criteria under the applicable Diagnostic Codes, 7806 and 7813, are the same in substance before and after the amendment of the section.

Code 7813, for dermatophytosis, or tinea of various types, provides that the condition should be rated as disfigurement of the head, face, and neck, (Code 7800), scars (Codes 7801-7805), or dermatitis (Code 7806), whichever represents the predominant disability.  As there is no indication of scarring associated with the skin condition, and the primary areas involved are on the trunk and not the head, Code 7806 is deemed the most appropriate.

That Code provides that a skin condition that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and requires no more than topical therapy is required during the past 12- month period is rated 0 percent disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy is required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

VA treatment records reveal that the Veteran was initially using a topical ointment for treatment of his skin condition.  An October 2008 private treatment record indicates that an oral anti-fungal was prescribed; subsequent VA treatment records verify the continued, regular use of oral anti-fungal medications for extended periods.  No corticosteroid or other immunosuppressive drug use is indicated.

At a June 2007 VA examination, the Veteran complained that his rash was intermittently hot and itchy.  He was treating himself with a topical ointment twice weekly.  The examiner noted small hyperpigmented areas on both forearms and the left upper chest of .5 cm each.  A 12 x 8 cm area (The examiner referenced this area in inches; it has been converted to centimeters for ease of comparison with all other measurements.) was present in the lumbar region, and there was an 11 cm long area that varied in width from 8 cm to 3 cm area in the sacral region.  The lumbar area was patchy, with some normal looking skin in the middle of the discolored area.  An area in the right groin was 8 cm long, and varied from 1 to 3 cm wide.  

In correspondence received on January 23, 2008, the Veteran stated that he "needs an increase" for his skin condition, which he described as a rash on his whole body.

A VA examination was conducted in March 2008.  The Veteran again reported that the rash was intermittently hot and itchy, especially across his back.  It was aggravated when he was in a hot room or was sweating.  He continued to use his topical cream.  The examiner noted multiple light brown patches on the upper and lower back, the sacral area, and the upper chest, with some darker patches in the groin.  Patches on the forearms were present, but barely noticeable.  No measurements were provided.

Dr. CLY, a private doctor who prescribed an oral antifungal agent, commented in October 2008 that the Veteran's generalized tinea versicolor was extensive.  He noted involvement of the shoulders, chest, back, flank, arms, hands, and thighs.  Follow up was recommended, but no additional private records have been provided by the Veteran, nor has he supplied releases to permit VA to secure additional records.  The Veteran reported at a November 2009 Decision Review Officer (DRO) hearing that Dr. CLY had also noted a rash on the face, neck, and groin, but such is not documented in the records.

At a June 2010 VA examination, the Veteran reported that he continued to treat with the oral antifungal medication for 20 days at a time, every four months (a total of 60 days a year, or about eight weeks).  The medication had helped "considerably."  The rash continued to burn and itch when he was sweaty, however.  On physical examination, there was no rash present.

The most recent VA skin examination was performed in April 2013.  The Veteran reported that he presently had some rash and itching in his groin, but at times it spreads to other areas, such as his head and face, neck, back, chest, abdomen, and arms.  The examiner commented that two to four times a year, the scalp would be impacted by "moderate" symptoms.  It has always waxed and waned over the years.  The approximate total body area involved was five to less than 20 percent.

The Board notes that the April 2013 examiner checked a box indicating that the veteran had used systemic corticosteroids in the year prior to the examination.  However, when asked to elaborate on the examination form, the examiner referred to an antifungal medication and use of corticosteroid cream.  As review of the claims file reveals no prescription or use of any systemic corticosteroid or other immunosuppressive drug, the Board concludes that the examiner misspoke, and takes as correct the detailed description of the actual medication used by the Veteran, as listed by the examiner.

		Prior to March 27, 2008

In an October 2010 rating decision, the RO determined that a 30 percent evaluation was warranted for tinea versicolor effective from March 27, 2008, based on the Veteran's estimates that 70 to 80 percent of his body was covered by the rash at times, and clinical findings regarding what areas of the body are typically affected by the rash, viewed in light of the "Rule of Nines."  This Rule is a generally accepted triage tool used by medical professionals to estimate the percentage of the body surface area involved with rashes or burns; it divides the body into 10 areas equating to about 9 percent of the body area.  For example, the palm of the hand is about 1 percent, while the arm as a whole in 9 percent.  The RO determined that the areas identified as involved by the Veteran and the examiner (back, chest, forearms, groin) added up to greater than 20 percent of the total body area.  The RO accepted that the Veteran was competent to identify body parts affected, though it did not accept his estimate of the area, instead relying on the more objective standard when accounting for the extent of involvement at flare-up.

However, review of the claims file reveals that at the June 2007 examination, the Veteran made very similar, nearly identical reports regarding the extent of the rash.  The back, chest, groin and forearms were involved at that time as well.  While it is true that the June 2007 examiner provided very clear measurements of the contemporaneous extent of the rash, the reasoning applied by the RO considers, correctly, the extent involved with flare-ups.  Therefore, resolving all doubt in favor of the Veteran, the Board determines that the extent of maximum involvement of the body prior to March 2008 was the same as that determined as a result of the March 2008 examination.  Accordingly, the 30 percent evaluation assigned based on the March 2008 examination must also be applied prior to March 27, 2008.  However, as the evidence did not show that more than 40 percent of the entire body or exposed areas were affected, a higher evaluation is not warranted.		
      
Since March 27, 2008

The medical record shows that in October 2008, the Veteran began to use an oral medication for control of tinea versicolor.  Since that time, the Veteran has consistently reported, and doctors have corroborated, that his condition is very well controlled.  Flare-ups still occur, but are noted to be far less extensive than previously.  They have not been shown to involve more than 40 percent of the body, and the involvement of exposed areas is and has been minimal.  

Finally, while the Veteran has used systemic medication since October 2008, the use of such has not been constant or near constant.  The various courses of medication last for only a total of 60 days or so over each 12 month period.  Moreover, the drugs used are not corticosteroids or immunosuppressive.

The evidence of record amply demonstrates improvement, not worsening, of tinea versicolor.  The disability picture presented in no way approximates the criteria for an increased 60 percent evaluation.  There is no doubt to be resolved; an evaluation in excess of 30 percent for tinea versicolor since March 27, 2008, is not warranted.

	Left Knee

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the left knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but in this case the criteria associated with those Codes are subsumed by other Codes.  Pain, effusion and general "symptoms" are included in the currently assigned evaluations as part of the actual functional impairment described.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257. 

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  The Board notes that Code 5010, for traumatic arthritis, is rated under the same criteria.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

		Degenerative Joint Disease

The Veteran's left knee arthritis is currently rated 10 percent disabling under Code 5010, for traumatic arthritis; the RO has found that while there is limitation of motion of the joint, it does not rise to a compensable level under any of the joint-specific Codes.

VA treatment records do not reflect any specific treatment for the left knee, though the Veteran has periodically complained of pain in various joints, including the knees.

At the June 2007 VA examination, the Veteran reported that he wore a knee brace and took pain medication for his knee problems.  He complained of some limitation of his ability to stand for extended periods, or to walk more than a mile; while he had days he stated were limitation-free, he also had periods, two to three times a month, when he could not stand for more than a few minutes at a time.  The knee was painful, weak, and stiff, with no episodes of locking, subluxation, or effusion. He did report some instability.  Physical examination showed flexion to 130 degrees and extension to 0 degrees.  No pain was noted with movement, either active or passive, and the veteran was able to perform repetitive motion without a problem.  There was no ankylosis.  X-rays verified the presence of degenerative changes.  The examiner noted mild to moderate impact on activities like travel, recreation, or exercise, and stated that it would prevent participation in sports.

In March 2008, the Veteran stated that his knee ached frequently, especially on slopes.  At times it was very tender.  He reported that he had been denied a job at VA due to the knee, though the pre-employment examination showed the knee impairment to be mild and not limiting with respect to the job duties.  He stated the knee was worsening, and he continued to take pain medication.  He wore a brace intermittently, but frequently, and stated he could stand for up to an hour and walk up to a mile.  The left knee was reported to be stable, painful, and weak.  There was no reported subluxation, locking, or effusion.  The Veteran did report weekly flares of joint disease, during which the knee was very tender.  On physical examination, flexion was to 130 degrees in active and passive movement, and extension was to 0 degrees.  Repetitive motion was accomplished, but did not cause additional impairment.  Minimal degenerative changes were shown on x-rays.  The knee condition would have a mild impact on activity like chores, shopping, or exercise, and a moderate impact on traveling.

The Veteran again reported that the left knee ached frequently at the June 2010 VA examination.  It was tender at times, and when it was, a twisting motion brought increased pain.  He took pain medication and wore a brace, and at times applied a topical muscle rub or ice and heat.  Weather changes and activity increased symptoms, which the Veteran described as instability and giving way, pain, stiffness, weakness, and incoordination.  He also reported some effusion.  Every two to three weeks, symptoms would flare for several days such that he would have to get off the leg until the pain improved.  He stated he could walk less than a mile, and stand up to one hour.  On physical examination, mild medial/lateral instability was noted.  Flexion was to 140 degrees, and extension was to 0 degrees.  Repeated motion did not result in any additional functional impairment.  X-rays continued to show limited degenerative changes.  The examiner stated the knee would have a mild to moderate impact on chores, shopping, recreation, and exercise activities.

The left knee was most recently examined in April 2013.  The Veteran stated that he continued to have pain and instability; he continued to take medication for pain.  He stated that when he was walking stairs, sitting for extended periods, or lifting weights, he experienced increased pain, going from 4/10 to 7 or 8/10.  Flexion was measured to 115 degrees, and extension lacked 15 degrees.  Pain was the limiting factor.  With repetitive motion, an additional five degrees was lost in both flexion (to 110 degrees) and extension (to 20 degrees).  Some muscle weakness (3/5)  in flexion was noted, as was mild instability in several planes.  The examiner also noted a history of recurrent moderate subluxation.  No locking was noted, but there was frequently effusion.  Radiographic evidence continued to show evidence of degeneration.

At all times prior to April 15, 2013, the evidence shows that motion of the left knee was no more than mildly impaired.  Extension was repeatedly noted to be full, to 0 degrees, even after repeated movement and considering the presence of pain on use.  Flexion was consistently well in excess of 45 degrees, which is the level required for a compensable evaluation based on that plane of movement under Code 5260.  There is no basis upon which to grant an increased evaluation for degenerative joint disease based on limited motion for the left knee.  

However, as of April 15, 2013, a limitation of 20 degrees of left knee extension was noted on examination, due to pain after repetitive motion.  Under Code 5261, such merits an evaluation of 30 percent, replacing the prior 10 percent evaluation for general, nonspecific knee limitation of motion under Code 5003.  

Both before and after April 15, 2013, the Board has considered the functional capacity of the left knee during reported flare-ups of pain; these are accounted for through the application of the DeLuca factors, which include pain, weakness, incoordination, and fatigability.  The repetitive motion testing conducted by examiners is designed to approximate the impact of such flares, which the Veteran has stated are often associated with increased activity.  At such testing, the examiners reported the functional impact, if any, of use of the joint.  Prior to April 2013, no increased functional impairment sufficient to meet the criteria for a finding of compensable limitation of function in any plane was reported.  Such was shown on examination in April 2013, and is compensated accordingly.

The Board additionally notes that some muscle weakness was noted on examination.  While muscle disabilities may be rated independently, under separate diagnostic codes, here there is no showing of any injury or damage to the leg muscles themselves, and further, any evaluation for the muscle would be predicated on the impact of such on the joint function, which is already compensated.  Assignment of two evaluations in such a case would be prohibited pyramiding.  38 C.F.R. § 4.14.

		Instability

Under Code 5257, the Veteran has been assigned a 10 percent evaluation for instability of the left knee prior to April 15, 2013, and a 20 percent evaluation since that date.

As is noted above in the recitation of the evidence, at June 2007 and March 2008 VA examinations, the Veteran denied any current instability of the left knee.  Examiners noted no instability on examination.  The Veteran did report instability of the left knee in June 2010, and the examiner identified mild instability with objective testing.  To merit an evaluation in excess of 10 percent, a moderate degree of impairment is required.  Such a level is simply not shown prior to April 15, 2013.  At no time during this stage of evaluation is an increased evaluation warranted.

At the April 15, 2013, examination, the Veteran reported an increased level of left knee symptomatology, which was confirmed on independent examination.  Some degree of laxity was noted in multiple planes.  While that degree was mild, the examiner also noted a moderate degree of subluxation, a manifestation of disability not previously seen on examination or complained of by the Veteran.  A moderate degree of recurrent subluxation warrants a 20 percent evaluation under Code 5257; a higher evaluation is not warranted unless severe impairment is shown.  At no time has any severe impairment been shown or alleged.  

	Extraschedular Evaluations

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to each of the disabilities evaluated here, no referral for extraschedular evaluation is warranted.  The rating criteria applied to the knee disabilities fully account for the pain and instability complaints and manifestations reported by the Veteran, particularly when the impact of the DeLuca factors is considered.  With regard to the tinea versicolor, the Veteran has complained of symptoms such as itching or a bad smell, which are not specifically reflected in the criteria applicable to this claim, which consider extent of involvement or use of medication.  However, there is no showing of exceptional circumstances in connection with that disability.  There is no showing of any hospitalizations, nor does the Veteran report or the evidence show that the skin disability impacted employment; his employment-related allegations focused on his orthopedic conditions.  No further discussion of extraschedular evaluation is required.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no exceptional circumstances with respect to the service-connected knee and skin disabilities such that extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for CAD is denied.

An increased, 30 percent evaluation for tinea versicolor, prior to March 27, 2008, is granted.

An evaluation in excess of 30 percent for tinea versicolor since March 27, 2008, is denied.

An increased, 30 percent evaluation for left knee degenerative joint disease, effective April 15, 2013, is granted.

An evaluation in excess of 10 percent for left knee instability, prior to April 15, 2013, is denied.

An evaluation in excess of 20 percent for left knee instability, since April 15, 2013, is denied.


REMAND

A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19.

The Veteran here has presented statements on many of the relevant factors to doctors during examinations.  However, given the extensive and varied employment history he has referred to, and the lack of clear evidence regarding his education and vocational attainments, additional development is advisable.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested on remand to ensure that all relevant inquiries have been made.

Appropriate inquiries should also be made of the Veteran's recent employer(s) to determine the circumstances of his departure from those jobs.  

Finally, while extensive medical evidence recounts the current status of the Veteran's service-connected disabilities, the record does not clearly address the impacts of such on specific occupational functioning.  Therefore, on remand an n examination is required to secure such information.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate TDIU and request that he return a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Upon receipt of such identifying past employers, contact them and request that recent employers complete a VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits.

3.  Schedule the Veteran for a VA general medical examination.  The examiner(s) should address the functional impairment resulting from the service connected disabilities on the Veteran's ability to function and perform tasks in a work setting.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


